CARMAX REPORTS RECORD QUARTERLY RESULTS Richmond, Va., September 22, 2010 – CarMax, Inc. (NYSE:KMX) today reported results for the second quarter ended August 31, 2010. § Net sales and operating revenues increased 13% to $2.34 billion from $2.08 billion in the second quarter of last year. § Comparable store used unit sales increased 4% for the quarter. § Total used unit sales rose 5% in the second quarter. § Net income increased to $107.9 million, or $0.48 per diluted share, compared with $103.0 million, or $0.46 per diluted share, earned in the second quarter of fiscal 2010. · In the second quarter of last year, net earnings were increased by $0.10 per share for CarMax Auto Finance (CAF) favorable adjustments, primarily related to mark-to-market increases in the fair value of retained subordinated bonds. Second Quarter Business Performance Review Sales.“We are pleased to report another quarter of solid increases in both used and wholesale unit sales,” said Tom Folliard, president and chief executive officer.“We are especially pleased with the strength of our comparable store used unit sales where, despite our toughest comparison in recent quarters, we still delivered positive comps.”Our 4% increase in comparable store used units was driven by an improvement in sales conversion.Customer traffic was similar to last year’s second quarter, notwithstanding the absence of the spike in traffic provided by last year’s “cash for clunkers” program. Wholesale unit sales increased 20% compared with the second quarter of fiscal 2010.The improvement reflected increases in both appraisal traffic and our appraisal buy rate.Similar to the last several quarters, we believe the rebound in the appraisal buy rate has been primarily driven by the strength of wholesale industry used vehicle pricing, which has allowed us to provide higher appraisal offers. Other sales and revenues increased 2% compared with the prior year’s second quarter, as an increase in extended service plan revenues was largely offset by a decrease in third-party finance fees.Extended service plan revenues increased 14%, reflecting both the growth in used unit sales and an increase in ESP penetration, due in part to continued refinements in the plan design.The decline in third-party finance fees primarily reflected a mix shift among providers.Similar to recent quarters, we experienced a year-over-year increase in the percentage of vehicle sales financed by our subprime finance providers. -more- CarMax, Inc. Page2of 10 Gross Profit.Total gross profit increased 11% to $349.1 million from $314.5 million in the second quarter of fiscal 2010, reflecting the combination of the increase in unit sales and an improvement in total gross profit dollars per retail unit, which increased $190 per unit to $3,306 in the current quarter from $3,116 in the corresponding prior year quarter. Used vehicle gross profit increased to $2,205 per unit from $2,120 per unit in the prior year quarter.The improvement resulted from a combination of factors, including a year-over-year increase in the percentage of vehicles sourced directly from consumers via our appraisal process, benefits realized from our initiatives to improve vehicle reconditioning efficiency and reduce waste, and the support provided by strong wholesale market valuations, which remain above prior year levels. Wholesale gross profit per unit increased to $858 in the current quarter, compared with $826 in the second quarter of last year.The continued strength of our wholesale profits reflected the combination of the favorable underlying wholesale pricing environment and the continued strong dealer attendance and dealer-to-car ratios at our auctions. CarMax Auto Finance.Effective March 1, 2010, we adopted new accounting standards under which we now recognize all transfers of auto loan receivables into securitization transactions as secured borrowings.Beginning in fiscal 2011, CAF income no longer includes a gain on the sale of loans through securitization transactions, but instead primarily reflects the interest and certain other income associated with the auto loan receivables less the interest expense associated with the non-recourse notes payable issued to fund these receivables, direct CAF expenses and a provision for estimated loan losses. CAF income was $52.6 million compared with $72.1 million in last year’s second quarter.In the prior year period, CAF income was increased by adjustments totaling $36.2 million related to loans originated in previous fiscal periods.These adjustments included $28.5 million of favorable mark-to-market adjustments on retained subordinated bonds. In the second quarter of the current year, CAF income was 5.0% of average managed receivables, on an annualized basis.CAF’s current quarter profits reflect the low benchmark interest rates and the improvement in credit spreads in the term securitization market experienced over the last several quarters, both of which have contributed to funding costs that are below historical levels. SG&A.Selling, general and administrative expenses increased 3% to $225.2 million from $218.1 million in the prior year’s second quarter, compared with the 13% increase in total revenues.The increase in SG&A primarily reflected increases in advertising expense and sales commissions and other variable costs associated with the growth in unit sales.As sales trends have improved, we have targeted higher levels of advertising expenditures.The SG&A ratio improved to 9.6% in the current year’s quarter compared with 10.5% in the prior’s year quarter, reflecting the leverage associated with the increases in both unit sales and average selling prices. Earnings and Earnings Per Share.“We are extremely pleased to deliver record profits, with strong contributions from across our business model, despite what remains a challenging sales environment,” said Folliard.We remain confident in our longer-term opportunity to continue to grow sales, market share and earnings as consumer demand improves and as we continue to focus on developing associates, driving execution and discovering efficiencies. -more- CarMax, Inc. Page3of 10 Supplemental Financial Information Sales Components (In millions) Three Months Ended August 31 (1) Six Months Ended August 31 (1) Change Change Used vehicle sales $ $ % $ $ % New vehicle sales )% )% Wholesale vehicle sales % % Other sales and revenues: Extended service plan revenues % % Service department sales % )% Third-party finance fees, net ) )% ) )% Total other sales and revenues % )% Net sales and operating revenues $ $ % $ $ % Percent calculations and amounts shown are based on amounts presented on the attached consolidated statements of earnings and may not sum due to rounding. Retail Vehicle Sales Changes Three Months Ended August 31 Six Months Ended August 31 Comparable store vehicle sales: Used vehicle units 4
